Title: [Diary entry: 31 May 1791]
From: Washington, George
To: 

Tuesday 31st. Left Salisbury about 4 Oclock; at 5 Miles crossed the Yadkin, the principal stream of the Pedee, and breakfasted on the No. Bank (while my Carriages & horses were crossing) at a Mr. Youngs; fed my horses 10 miles farther, at one Reeds; and about 3 oclock (after another halt) arrived at Salem; one of the Moraviann towns 20 miles farther—In all 35 from Salisbury. The Road between Salisbury & Salem passes over very little good land, and much that is different; being a good deal mixed with Pine, but not Sand. Salem is a small but neat Village; & like all the rest of the Moravian settlements, is governed by an excellent police—having within itself all kinds of artizans. The number of Souls does not exceed 200.